Citation Nr: 9929495	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-09 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an adequate substantive appeal from the denial of 
service connection for the cause of the veteran's death was 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1953.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

At the hearing, the appellant's representative raised the 
issue of whether an appeal was pending for Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  The veteran was awarded a 100 percent 
evaluation effective May 1989 under the provisions of 
38 U.S.C.A. § 1151 based on disability resulting from surgery 
performed in September 1987.  The appellant's representative 
argued that an earlier effective date was warranted for the 
100 percent evaluation.

The appellant's claim for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A § 1318 was 
adjudicated by the RO in the March 1998 rating decision.  The 
appellant did not, however, disagree with that denial.  Her 
request for reconsideration in April 1998 and her notice of 
disagreement in July 1998 only discussed her claim for 
service connection for the cause of the veteran's death.  DIC 
can be awarded based on a service-connected death, which is 
the claim currently before the Board, or as if the death were 
service-connected under the provisions of 38 U.S.C.A. § 1318.  
See, e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997).  A 
DIC claim under section 1318 is based on different 
regulations and is therefore not intertwined with the section 
1310 claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, a 
section 1318 claim is not before the Board because the 
appellant did not appeal the RO's denial of this claim and it 
is not otherwise intertwined with the section 1310 claim on 
appeal. 

However, the appellant's representative has clearly raised a 
claim of entitlement to an earlier effective date for the 100 
percent evaluation awarded under the provisions of section 
1151.  The appellant's representative has also raised a new 
claim for DIC under section 1318.  These issues are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's VA Form 9 in July 1998 was received prior 
to issuance of a statement of the case and cannot be accepted 
as her substantive appeal.

2.  The appellant's VA Form 9 dated in March 1999 did not 
discuss any errors of fact or law regarding the claim of 
entitlement to service connection for the cause of the 
veteran's death.

3.  The appellant did not file an adequate substantive 
appeal.


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
service connection for the cause of the veteran's death was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, and 
20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for the cause of the veteran's death. 

In July 1999, the appellant and her representative were given 
notice that the Board was going to consider whether the 
substantive appeal on this issue was adequate and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The July 1999 letter to the appellant 
provided her notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  She was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  No response was 
received. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A March 1998 rating decision, inter alia, denied service 
connection for the cause of the veteran's death.  In April 
1998, the appellant requested that the RO reconsider this 
claim, and a June 1998 rating decision thereafter again 
denied service connection for the cause of the veteran's 
death.  In July 1998, the RO received a document from the 
appellant entitled "Appeal to Board of Veterans' Appeals" 
(VA Form 9) discussing her claim for service connection for 
the cause of the veteran's death.  However, she could not, at 
that point, perfect her appeal as to this issue since it had 
not yet been the subject of a notice of disagreement (NOD).  
Her prior request for reconsideration cannot be accepted as a 
NOD since she merely requested reconsideration of her claim 
without expressing any intent to appeal the RO's decision.  
The VA Form 9 received in July 1998 was a timely NOD.  

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1999).  A SOC was issued in July 1998.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

In this case, the appellant submitted a VA Form 9 dated in 
March 1999 which was blank.  The appellant did not discuss 
her claim for service connection for the cause of the 
veteran's death, and she did not specifically allege any 
error of law or fact regarding this issue.

Of record is the appellant's testimony on this issue given on 
March 23, 1999.  In general, a claimant's testimony before 
the RO can be accepted in lieu of a VA Form 9 once it is 
reduced to writing when the hearing is transcribed.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  However, in this case, the 
appellant's testimony cannot constitute a timely substantive 
appeal.  VA regulations provide that a notice of disagreement 
and substantive appeal "must be filed with the [VA] office 
from which the claimant received notice of the determination 
being appealed . . ."  38 C.F.R. § 20.300 (1999).  Hearing 
testimony before the Board cannot be accepted as a 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review). 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
entitlement to service connection for the cause of the 
veteran's death is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

